Citation Nr: 1025169	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for loss of visual acuity, 
post right eye injury.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from February 1969 to May 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from September 2005 and April 2007 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (the RO).  

The Veteran testified at a May 2010 Travel Board hearing which 
was chaired by the undersigned in San Antonio, Texas.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

The issues of entitlement to service connection for loss of 
visual acuity of the right eye and bilateral hearing loss 
disability and entitlement to an initial evaluation in excess of 
30 percent for service-connected PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran's currently diagnosed bilateral tinnitus is 
etiologically related to his military service.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

The Board has considered the VCAA as it applies to the Veteran's 
claim for service connection for tinnitus.  Given the favorable 
action taken below regarding granting service connection, the 
Board finds that further discussion of VCAA is not required.  As 
the appellant appeal is being granted, any error in the duties to 
notify him of the evidence necessary to substantiate his claim 
and to assist him in the development of the claim are harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the 
Veteran's claims.  See 38 C.F.R. § 3.303(b) (2009).

Tinnitus

In essence, the Veteran contends that his current tinnitus 
disability resulted from in-service noise exposure while 
participating in "various firefights" during his service in the 
Republic of Vietnam.  See the Veteran's August 2008 substantive 
appeal.  

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran currently experiences bilateral 
tinnitus.  See the November 2006 VA audiological examination.  
Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), the Veteran's service 
treatment records do not indicate that the Veteran ever 
complained of, or received treatment for ringing ears during his 
active duty service, and the Veteran does not so contend.  
Accordingly in-service disease is not shown. 

Concerning in-service injury, the Veteran asserts that he 
experienced heavy acoustic trauma from exposure to fire from 
small weapons as well as 50 and 60 caliber machine guns.  See 
e.g., the Veteran's August 2008 substantive appeal.  The 
Veteran's DD-214 lists the Veteran's military occupational 
specialty (M.O.S.) clerk, an occupation not normally associated 
with noise exposure.  However, the Veteran submitted a DD-215 
dated in July 2006 which reflects that the Veteran was awarded a 
Combat Action Ribbon for his service in the Republic of Vietnam 
subsequent to his separation from active service.  As the Combat 
Action Ribbon award is indicative combat service, the Board will 
concede that the Veteran experienced hazardous noise exposure 
during service.  This is sufficient to satisfy Hickson element 
(2), in-service incurrence of injury.

Finally, with respect to crucial Hickson element (3), nexus or 
relationship, the question presented in this case, i.e. the 
relationship, if any, between the Veteran's tinnitus disability 
and his military service, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Veteran underwent a VA audiological examination in November 
2006.  At the examination, the Veteran reported that his tinnitus 
"occurring for the past 20 years."  See the November 2006 VA 
audiological examination report.  Based on this self-report and 
audiogram results that showed bilateral hearing acuity within 
normal limits, the VA examiner opined that is was "not at least 
as likely as not that the Veteran's . . . tinnitus [is] caused by 
noise exposure in military service."  See the November 2006 VA 
audiological examination report.  

The Veteran has subsequently reported that although his tinnitus 
became problematic for him approximately 20 years ago, he has 
tolerated ringing or buzzing in the ears since its onset in 
service.  Indeed, the Veteran specifically testified that he 
recalled having buzzing in ears after in-service firefights and 
that although tinnitus was there, he did not let it bother him.  
See the March 2010 hearing transcript at page 16.  

Tinnitus is, by definition "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th 
ed. 2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the Veteran claims to 
experience it.   For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Although the November 2006 VA examiner did not relate the 
Veteran's tinnitus to his in-service acoustic trauma, based on 
the Veteran's credible testimony regarding an onset of symptoms 
during combat as well as the inherently subjective nature of 
tinnitus symptomatology, the Board finds that at the very least, 
there exists an approximate balance of evidence for and against 
the Veteran's tinnitus claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the appellant.  See 38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2009).  
Accordingly, with resolution of doubt in the Veteran's favor, the 
Board concludes that a grant of service connection for tinnitus 
is warranted.  


ORDER

Service connection for bilateral tinnitus is granted.  


REMAND

Unfortunately, the Veteran's claims must be remanded for further 
development.  Although the Board regrets the additional delay, it 
is necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  

Right Eye Disability

In essence, the Veteran contends that his vision problems, 
described as blurry vision, resulted from in-service pterygia 
removal surgery in July 1969.  See the Veteran's August 2008 
substantive appeal.  Post service medical evidence reflects that 
the Veteran underwent a radial keratotomy procedure in both eyes 
"approximately eight years ago."  See the March 2007 VA eyes 
examination.  Additionally, the VA examination report reflects a 
diagnosis of pterygium, nasal and temporal, in the Veteran's left 
eye only.  While the March 2007 VA examiner commented that visual 
defects were not present at the time of the examination, he 
commented that the Veteran did, in fact, have a "mild decrease 
in vision" and macular degeneration in both eyes. 

While the March 2007 examiner opined that the Veteran's macular 
degeneration was not secondary to pterygia and that his current 
complaints were more likely than secondary to the radial 
keratotomy, the examiner did not proffer an opinion as to whether 
any eye condition necessitating the keratotomy was etiologically 
related to active duty.  On remand, the Veteran should be 
afforded a new VA examination fully addressing the etiology of 
any current right eye disability.  

Hearing Loss Disability

The Board notes that the Veteran's November 2006 VA audiological 
examination report reflects that the Veteran demonstrated hearing 
within normal limits in both ears.  As there appeared to be no 
current disability, the November 2006 VA audiological examiner's 
opinion was unfavorable to the Veteran's claim.  See the November 
2006 VA audiological examination report.  However, the Veteran 
submitted a May 2008 private audiological evaluation from 
Beltone, which was in a graph format and had not been converted 
to an appropriate numerical form.  Thus, it is not clear from the 
report whether the Veteran has hearing loss as defined by 38 
C.F.R. § 3.385.  Accordingly, this evidence requires translation 
by a certified specialist.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (Holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to relevant 
regulatory provisions, Board must obtain such medical 
interpretation).

Additionally, under the duty to assist, a medical examination or 
medical opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Veteran has provided evidence which 
appears to document hearing loss in accordance with 38 C.F.R. § 
3.385, provided testimony of noise exposure during service, and 
provided evidence suggesting the current hearing loss is related 
to the noise exposure during service.  Additionally, the Veteran 
testified that the November 2006 VA audiological examination 
failed to reflect his current bilateral hearing loss disability 
because he was wearing his hearing aids during the VA 
examination.  See the May 2010 VA hearing transcript at page 15.  
Accordingly, the Veteran should be afforded a VA examination to 
determine the nature, extent, and etiology of the hearing loss.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

PTSD

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board notes that the Veteran was last afforded a VA PTSD 
examination to evaluate his presently appealed service-connected 
PTSD in November 2006; approximately 31/2 years ago.  In testimony 
at the May 2010 VA hearing, the Veteran asserted that the 
symptomatology associated with the service-connected disability 
had increased since that examination.  Specifically, the Veteran 
reported experiencing both visual and auditory hallucinations; 
symptomatology specifically denied by the Veteran at the November 
2006 PTSD examination.  Accordingly, a remand is also required so 
that the Veteran may be scheduled for another VA examination to 
ascertain the current nature and severity of his psychiatric 
disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Additionally, as per the Veteran's May 2010 testimony, the Board 
notes that key private treatment records are missing.  See the VA 
hearing transcript at page 13.  The duty to assist obligates VA 
to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005) (noting that the Secretary has a duty to assist in 
obtaining relevant and adequately identified records).  

Also, the Veteran indicated at his May 2010 VA hearing that he 
has received recent VA treatment.  See the May 2010 VA hearing 
transcript at page 3.  However, the most recent treatment records 
from a VA facility date from January 23, 2009.  VA medical 
treatment records are deemed to be within the control of VA and 
should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary for 
the purpose of obtaining such records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in contemplation 
of law, before the Secretary and the Board and should be included 
in the record").  

Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be requested to 
indicate if he has received any non-VA 
medical treatment for his right eye 
disability, PTSD or bilateral hearing loss 
that is not evidenced by the current 
record.  In particular, the Veteran should 
be asked to identify with specificity the 
source of his postservice radial 
keratotomy.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  All efforts to obtain 
these records should be fully documented.  
The Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.  

2.  Obtain the Veteran's treatment records 
from the South Texas Veterans Health Care 
System dated from January 23, 2009 forward.  
All efforts to obtain these records should 
be fully documented, and the VA facility 
must provide a negative response if records 
are not available.

3.  Schedule the Veteran for a VA 
audiological examination in order to 
determine the nature and etiology of any 
current right eye disability.  The claims 
file should be forwarded to the examiner 
for review, and the report should reflect 
that such review occurred.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should identify any current 
eye condition.  For each eye disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that the disability is related 
to the Veteran's treatment for pterygia 
during service.  

In addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) the Veteran's post service 
radial keratotomy procedure is in any way 
related to his in-service pterygia.  

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced should 
be clearly stated.  If an opinion cannot be 
rendered without resorting to mere 
speculation, the examiner should so state, 
and provide a rationale for that 
conclusion.  

4.  Schedule the Veteran for a VA 
audiological examination in order to 
determine the nature and etiology of his 
claimed bilateral hearing loss disability.  
The claims file should be forwarded to the 
examiner for review, and the report should 
reflect that such review occurred.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  

The examiner should be aware of VA's 
definition of hearing loss disability, as 
set forth at 38 C.F.R. § 3.385.  The 
examiner should specifically indicate 
whether the current audiometric findings or 
the private audiometric findings obtained 
in May 2008 reflect a hearing loss 
disability in either ear.  Ask the examiner 
to provide an opinion as to whether any 
current hearing loss disability is related 
to the Veteran's claimed exposure to noise 
during service.  All opinions expressed 
should be supported by adequate rationale

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced should 
be clearly stated.  If an opinion cannot be 
rendered without resorting to mere 
speculation, the examiner should so state, 
and provide a rationale for that 
conclusion.  

5.  Schedule the Veteran for a VA 
examination in order to assess the current 
nature and severity of his service-
connected PTSD.  The claims file should be 
made available for review, and the 
examination report should reflect that such 
review occurred.  All appropriate tests 
should be performed and the results, 
documented.

The examiner is specifically requested to 
identify, if possible, which symptoms the 
Veteran exhibits are related to his PTSD 
and which symptoms are related to his 
depression, to include assigning a separate 
Global Assessment of Functioning score for 
each psychiatric disability.  

6.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If either of the 
claims remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue(s) on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


